DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation “forming a first fin structure on the buffer layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim is interpreted as “forming a first fin structure on a buffer layer”
Claims 33-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on the dependency on claim 32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-31, 32-41 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 9,570,442 (hereinafter Liu et al. 442) in view of Liu et al. US 7,947,546 (hereinafter Liu et al. 546).
Regarding claim 25, Liu et al. 442 Fig. 2B discloses an integrated circuit (IC) device comprising: 
a first fin structure 212, the first fin structure including: 
a first channel region 222 of a first transistor 204; and 
a second channel region 230 of a second transistor 206; 
a recess structure 234 formed in a region between the first transistor 204 and the second transistor 206, wherein the recess structure extends under or at least partially through the first fin structure 212; and 
an insulator 232 disposed in the recess structure. Liu et al. 442 further discloses that the insulator 232 disposed in the recess structure 234 applies stress to the first channel 222 and the second channel 230 (col. 5, lines 39-41, Fig. 2B).
Liu et al. 442 does not disclose a buffer layer and the first fin structure disposed on the buffer layer; and wherein respective stresses on the first channel region and on the second channel region are each imposed with the buffer layer.  
However, Liu et al. 546 discloses a fin structure Fig. 3D disposed on a buffer layer 301/301N (col. 8, lines 34-67) made of SiGeC that puts a stress on the channel region of the transistor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Liu et al. 442 with the teaching of Liu et al. 546 in order to produce compression and tensile stress on channel regions of the PMOS or NMOS devices as taught by Liu et al. 546. 
claim 26, Liu et al. 442 as modified by Liu et al. 546 teaches the IC device of claim 25, wherein respective compressive stresses on the first channel region and on the second channel region are each imposed with both the buffer layer (Liu et al. 546, col. 8, lines 60-67) and the insulator (Liu et al. 442, col. 5, lines 39-41, Fig. 2B).  
Regarding claim 27, Liu et al. 442 as modified by Liu et al. 546 teaches the IC device of claim 25, wherein respective tensile stresses on the first channel region and on the second channel region are each imposed with both the buffer layer and the insulator (Liu et al. 546, col. 8, lines 60-67) and the insulator (Liu et al. 442, col. 5, lines 39-41, Fig. 2B).  
Regarding claim 28, Liu et al. 442 as modified by Liu et al. 546 teaches the IC device of claim 25, wherein the recess structure 234 Liu et al. 442, Fig. 2B extends entirely through the first fin structure 212.  
Regarding claim 29, Liu et al. 442 as modified by Liu et al. 546 teaches the IC device of claim 25, wherein the recess structure 234 Liu et al. 442, Fig. 2B extends to the buffer layer (note: 234 Liu et al. 442, Fig. 2B extends pass the S/D region). 
Regarding claim 30, Liu et al. 442 as modified by Liu et al. 546 teaches the IC device of claim 25. Liu et al. 442 further teaches wherein the insulator 232 adjoins a source/drain region 218 and 224 of one of the first transistor 204 and the second transistor 206.  
Regarding claim 31, Liu et al. 442 as modified by Liu et al. 546 teaches the IC device of claim 25. Liu et al. 442 Fig. 6 teaches comprising a second fin structure disposed on the buffer layer, wherein the recess structure and the insulator each extend 
Regarding claim 32, Liu et al. 442 Fig. 2B discloses a method comprising: 
forming a first fin structure 212, 
forming in the first fin structure including: 
a first channel region 222 of a first transistor 204; and 
a second channel region 230 of a second transistor 206; 
forming a recess structure 234 formed in a region between the first transistor 204 and the second transistor 206, wherein the recess structure extends under or at least partially through the first fin structure 212; and 
forming an insulator 232 in the recess structure. Liu et al. 442 further discloses that the insulator 232 disposed in the recess structure 234 applies stress to the first channel 222 and the second channel 230 (col. 5, lines 39-41, Fig. 2B).
Liu et al. 442 does not disclose a buffer layer and the first fin structure disposed on the buffer layer; and wherein respective stresses on the first channel region and on the second channel region are each imposed with the buffer layer.  
However, Liu et al. 546 discloses a fin structure Fig. 3D disposed on a buffer layer 301/301N (col. 8, lines 34-67) made of SiGeC that puts a stress on the channel region of the transistor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Liu et al. 442 with the teaching of Liu et al. 546 in order to produce compression and tensile stress on channel regions of the PMOS or NMOS devices as taught by Liu et al. 546. 
claim 33, Liu et al. 442 as modified by Liu et al. 546 teaches the method of claim 32, wherein respective compressive stresses on the first channel region and on the second channel region are each imposed with both the buffer layer (Liu et al. 546, col. 8, lines 60-67) and the insulator (Liu et al. 442, col. 5, lines 39-41, Fig. 2B).  
Regarding claim 34, Liu et al. 442 as modified by Liu et al. 546 teaches the method of claim 33, wherein the insulator includes a nitride compound (Liu et al. 442, col. 5, lines 55-67).  
Regarding claim 35, Liu et al. 442 as modified by Liu et al. 546 teaches the method of claim 32, wherein respective tensile stresses on the first channel region and on the second channel region are each imposed with both the buffer layer and the insulator (Liu et al. 546, col. 8, lines 60-67) and the insulator (Liu et al. 442, col. 5, lines 39-41, Fig. 2B).  
Regarding claim 36, Liu et al. 442 as modified by Liu et al. 546 teaches the method of claim 35, wherein the insulator includes an oxide compound (Liu et al. 442, col. 5, lines 44-55).  
 Regarding claim 37, Liu et al. 442 as modified by Liu et al. 546 teaches the method of claim 32, wherein the recess structure 234 Liu et al. 442, Fig. 2B extends entirely through the first fin structure 212.  
Regarding claim 38, Liu et al. 442 as modified by Liu et al. 546 teaches the method of claim 32, wherein the recess structure 234 Liu et al. 442, Fig. 2B extends to the buffer layer (note: 234 Liu et al. 442, Fig. 2B extends pass the S/D region). 
claim 39, Liu et al. 442 as modified by Liu et al. 546 teaches the method of claim 32. Liu et al. 442 further teaches wherein the insulator 232 adjoins a source/drain region 218 and 224 of one of the first transistor 204 and the second transistor 206.  
Regarding claim 40, Liu et al. 442 as modified by Liu et al. 546 teaches the method of claim 32. Liu et al. 442 Fig. 6 further teaches comprising a second fin structure disposed on the buffer layer, wherein the recess structure and the insulator each extend under or at least partially through the second fin structure (note: 234 Liu et al. 442, Fig. 2B extends pass the S/D region).
	Regarding claim 41, Liu et al. 442 as modified by Liu et al. 546 teaches the method of claim 32, wherein forming the insulator includes: depositing an insulation material in the recess structure; and after the depositing, doping the insulation material to induce a compressive stress (Liu et al. 442, col. 7, lines 32-37).  
	Regarding claim 42, Liu et al. 442 Fig. 7 discloses a system comprising: 
an integrated circuit (IC) device comprising: 
a first fin structure 212, the first fin structure including: 
a first channel region 222 of a first transistor 204; and 
a second channel region 230 of a second transistor 206; 
a recess structure 234 formed in a region between the first transistor 204 and the second transistor 206, wherein the recess structure extends under or at least partially through the first fin structure 212; and 

a display device 700 coupled to the IC device 200, the display device to display an image based on a signal communicated with the first transistor and the second transistor.  
Liu et al. 442 does not disclose a buffer layer and the first fin structure disposed on the buffer layer; and wherein respective stresses on the first channel region and on the second channel region are each imposed with the buffer layer.  
However, Liu et al. 546 discloses a fin structure Fig. 3D disposed on a buffer layer 301/301N (col. 8, lines 34-67) made of SiGeC that puts a stress on the channel region of the transistor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Liu et al. 442 with the teaching of Liu et al. 546 in order to produce compression and tensile stress on channel regions of the PMOS or NMOS devices as taught by Liu et al. 546. 
Regarding claim 43, Liu et al. 442 as modified by Liu et al. 546 teaches the system of claim 42, wherein respective compressive stresses on the first channel region and on the second channel region are each imposed with both the buffer layer (Liu et al. 546, col. 8, lines 60-67) and the insulator (Liu et al. 442, col. 5, lines 39-41, Fig. 2B).  
Regarding claim 44, Liu et al. 442 as modified by Liu et al. 546 teaches the system of claim 42, wherein respective tensile stresses on the first channel region and on the second channel region are each imposed with both the buffer layer and the  and the insulator (Liu et al. 442, col. 5, lines 39-41, Fig. 2B).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898